NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                 Submitted September 2, 2020*
                                  Decided September 15, 2020

                                            Before

                             DAVID F. HAMILTON, Circuit Judge

                             MICHAEL B. BRENNAN, Circuit Judge

                             AMY J. ST. EVE, Circuit Judge

No. 20-1728

ERIC CONNER,                                       Appeal from the United States District
      Plaintiff-Appellant,                         Court for the Western District of Wisconsin.

v.                                                 No. 19-cv-921-bbc

HEATHER SCHWENN, et al.,                           Barbara B. Crabb,
    Defendants-Appellees.                          Judge.

                                          ORDER

       Eric Conner sued officials at the Wisconsin Secure Program Facility in Boscobel
to challenge his assignment to administrative confinement. He raises claims about due
process, retaliation, conditions of confinement, and equal protection. The district court
correctly ruled that Conner failed to state a claim under these theories, and it reasonably
severed an unrelated claim about his medical care, so we affirm.



       * We have agreed to decide the case without oral argument because the brief and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 20-1728                                                                         Page 2

        Conner alleges that he first went to administrative confinement in 2015, when
officials discovered him with a weapon. Administrative confinement is an involuntary,
“non-punitive” status that isolates inmates who pose a serious threat to themselves,
other inmates, staff, property, or the institution. WIS. STAT. § DOC 308.04(1). In this
status, Conner may leave his cell to exercise one hour each day. When out of his cell, he
and other inmates share a communal pull-up bar and outdoor clothing. He does not
receive sanitizer or weightlifting gloves to cleanse contact with the exercise equipment
or shared clothing. Because he has open scars on his head and neck, Conner fears that
this situation puts him at risk of serious illness, but he has contracted none. In 2016, he
returned to the general population briefly, but he committed another infraction, and
prison officials placed him back in segregation. Conner does not challenge either of
these decisions to transfer him to segregation. He remains there now, where he is
participating in a multi-step program that, over time, will reduce restrictions on his
interactions with other inmates.

        About every six months, the prison decides whether it should exercise its
discretion to release Conner from segregation; Conner contests a decision in 2019 to
keep him there. In April, a lieutenant recommended that, based on a misconduct report,
Conner stay in segregation. A few days earlier, Conner had filed a grievance alleging
that Heather Schwenn, a psychologist, threatened to demote him in the multi-step
program if he refused to talk about his mental health. The warden, who Conner alleges
knew that he had filed this grievance, appointed Schwenn and two others to the panel
that would decide whether Conner stayed in segregation. Conner objected to the
warden’s inclusion of Schwenn on the panel because, he feared, she would bias the
panel against him. But another panel member decided that Schwenn would remain on
it. At the hearing, the panel received the misconduct report; it did not hear from Conner
or his witnesses. Afterward, it voted to use its discretion to keep him in segregation for
another six months, a decision he unsuccessfully appealed internally.

       In this suit, Conner raises four claims (other than the one that the district court
severed). First, he alleges, the “perfunctory” procedure that officials used to keep him in
administrative confinement—no witnesses and Schwenn on the panel—denied him due
process. Second, he alleges that Schwenn and the panel retaliated against him for filing
a grievance by voting to keep him in segregation. Third, Conner alleges, the committee
violated his right to equal protection under the “class-of-one” theory by keeping him in
segregation longer than inmates with more serious infractions. Fourth, Conner alleges
that his conditions of segregation—the risk of infection to his open wounds from using
uncleaned, shared equipment and clothing—violate the Eighth Amendment.
No. 20-1728                                                                        Page 3



       The district court screened the suit under 28 U.S.C. § 1915A and dismissed it. It
ruled that, by deciding merely to retain Conner’s status in administrative confinement,
the defendants committed no due process violations. The retaliation and equal-
protection claims failed, the court reasoned, because the alleged causal link between
Conner’s grievance and the panel’s adverse vote was “speculation.” Finally, the court
ruled that the conditions of segregation did not violate the Eighth Amendment because
Conner alleged only mere discomfort about clothing and sanitation.

       On appeal, Conner first challenges the conclusion that he did not sufficiently
allege an Eighth Amendment violation. To state a valid deliberate-indifference claim,
Conner needed to allege that that the defendants knew about, but disregarded, a
serious medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994); Petties v. Carter,
836 F.3d 722, 728 (7th Cir. 2016) (en banc). Conner contends that, because he shares
outdoor clothing and lacks a sanitizer for cleaning, he (with his open scars) is exposed
to possible infections. But this contention fails for three reasons. First, he asserts only
the mere possibility of infection—he has not alleged that the risk is substantial, much
less that he was actually injured by that risk. See Lord v. Beahm, 952 F.3d 902, 905
(7th Cir. 2020). Second, Conner does not allege that the defendants—he sues the
warden, deputy warden, security director, and two officers—even knew about his scars,
much less ignored the risk of their infections. Thus, he has not alleged facts that would
show deliberate indifference. Third, although a plaintiff might cure defects like these
with an amended complaint, see Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1025
(7th Cir. 2013), Conner has not asked, either in the district court or here, to add to his
allegations. So his omissions are fatal to his claim.

       We next consider Conner’s claim that prison officials used deficient procedures
during the hearing that the panel used to decide not to release him from segregation. A
prisoner is entitled to due process before he loses liberty through a transfer from the
general population to atypically harsh confinement, like segregation. See Sandin v.
Conner, 515 U.S. 472, 485–86 (1995). But Conner has not challenged his loss of liberty
from either of his two transfers to segregation. Rather, he contests his failure to gain
some liberty by returning to the general population from segregation. But because that
decision was discretionary, due process did not constrain its exercise. See Board of
Pardons v. Allen, 482 U.S. 369, 375 (1987).

    We also affirm the dismissal of Conner’s claim of retaliation under the First
Amendment. To state a valid claim, Conner must allege that prison officials treated him
No. 20-1728                                                                          Page 4

materially adversely because of his constitutionally protected speech. See Gomez v.
Randle, 680 F.3d 859, 866–67 (7th Cir. 2012); see also Bridges v. Gilbert, 557 F.3d 541, 546
(7th Cir. 2009). Conner fears that Schwenn biased the panel to vote to keep him in
segregation because he had filed a grievance against her for requiring that he discuss
his mental health. We may assume that, as the district court ruled, Conner’s grievance
was protected speech, see Perez v. Fenoglio, 792 F.3d 768, 783 (7th Cir. 2015), and that
significant, additional time in segregation is adverse enough to “likely deter First
Amendment activity in the future.” Bridges, 557 F.3d at 546. This claim fails, however,
because, as the district court also correctly ruled, Conner’s allegation that his grievance
caused the adverse decision vote is implausibly speculative. Conner has alleged only
that the warden knew about his grievance and that another panel member decided,
over Conner’s objection, to retain Schwenn on the panel. But he did not allege in his
complaint that Schwenn herself learned of his grievance before the panel voted and
became hostile to him because of it. Thus, his fear that she pressured the panel to vote
against his release because of his grievance is indeed speculation. (On appeal, Conner
asserts for the first time that at some point Schwenn criticized Conner for filing his
grievance, but he omits telling us when, in relation to the panel’s vote, she did so.)

        We similarly reject Conner’s equal-protection claim. Conner argues that, because
his time in segregation has been longer than inmates with worse records, the prison has
violated his equal-protection rights under a class-of-one theory. To state a class-of-one
claim, Conner must allege that the defendants singled him out arbitrarily, without
rational basis, for unequal treatment. Vill. of Willowbrook v. Olech, 528 U.S. 562 (2000).
Some highly discretionary decisions are so individualized that the class-of-one theory
does not apply to them. See Engquist v. Oregon Dep't of Agric., 553 U.S. 591 (2008)
(employment decisions). Even though prison housing assignments involve discretion,
see Hewitt v. Helms, 459 U.S. 460, 467–68 (1983), we need not decide if the segregation
assignment here involved the kind of discretion that Engquist contemplated, because
this claim fails for another reason. Conner alleges that the reason the defendants
confined him longer than others was to punish him for filing a grievance. But that is
merely a restatement of the First Amendment claim, which we have ruled is deficient.
Because litigants should use the part of the Constitution that most directly addresses
their concerns, Graham v. Connor, 490 U.S. 386, 395 (1989), and because that provision—
the First Amendment—does not provide relief, the more general equal-protection claim
must likewise fail. See Vukadinovich v. Bartels, 853 F.2d 1387, 1391–92 (7th Cir. 1988)
(dismissing equal protection claim that constituted “a mere rewording of plaintiff's First
Amendment-retaliation claim”).
No. 20-1728                                                                      Page 5

       Finally, we affirm the district court’s decision to sever Conner’s medical-care
allegations. The medical care that Conner received involves a different set of facts and
standards than his claims about his administrative confinement. Thus it was reasonable
for the district court to sever that claim from this suit. See FED. R. CIV. P. 20, 21.

                                                                            AFFIRMED